Citation Nr: 1818163	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  08-07 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for claimed arthritis of the right wrist and fingers, to include as secondary to the service-connected right elbow disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel

INTRODUCTION

The Veteran had active service from June 1947 to June 1950, September 1950 to August 1954, and October 1954 to October 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

This case was previously remanded by the Board in January 2013 and January 2015. 

The Veteran testified before a Veterans Law Judge in August 2012.  A transcript of the hearing is of record.  

In an April 2016 letter, the Veteran was informed that the Veterans Law Judge who conducted the August 2012 Board hearing was no longer with the Board and he was provided the opportunity to request a new hearing.  See 38 U.S.C. § 7107(c) (2012) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  The Veteran reported that he wanted an in-person hearing at the RO before a Veterans Law Judge, or (Travel Board hearing).  

Accordingly, in May 2016, the Board remanded this issue in order for the Veteran to be scheduled for his requested hearing.

However, in a March 2017 correspondence, the Veteran indicated that he no longer wished to appear before another Board hearing and desired a decision based on the current record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal.

The Board observes that since the last March 2015 supplemental statement of the case (SSOC), a significant amount of additional VA treatment records were added to the claims file.  However, there is no SSOC of record.  Accordingly, a remand for a SSOC is necessary.  38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue an SSOC pertaining to the Veteran's claim. The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


	(CONTINUED ON NEXT PAGE)





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





